Exhibit 10.3

BEHRINGER HARVARD MULTIFAMILY REIT I, INC.
SECOND AMENDED AND RESTATED PROPERTY
MANAGEMENT AGREEMENT
THIS SECOND AMENDED AND RESTATED PROPERTY MANAGEMENT AGREEMENT (this
“Agreement”) is made and entered into as of the 31st day of July, 2013 (the
“Effective Date”), between BEHRINGER HARVARD MULTIFAMILY REIT I, INC. (the
“Company”), a Maryland corporation, BEHRINGER HARVARD MULTIFAMILY OP I LP (the
“OP”), a Delaware limited partnership, and BEHRINGER HARVARD MULTIFAMILY
MANAGEMENT SERVICES, LLC, a Texas limited liability company (“Manager”).
WHEREAS, OP was organized to acquire, own, operate, lease and manage real estate
properties on behalf of the Company; and
WHEREAS, the parties previously entered into that certain Amended and Restated
Property Management Agreement, dated September 2, 2008, as amended by letter
agreements dated May 12, 2011, August 11, 2011 and November 10, 2011 and as
amended by that First Amendment to Amended and Restated Property Management
Agreement, dated November 6, 2012 (as amended, the “Original Management
Agreement”);
WHEREAS, on March 17, 2008 the former manager, HPT MANAGEMENT SERVICES LP, a
Texas limited partnership, and with the consent of the Company and OP, assigned
any and all rights, duties and obligations to the Manager;
WHEREAS, Owner desires to continue retaining Manager to manage the Projects upon
the terms and subject to the conditions set forth in this Agreement;
WHEREAS, the Board of Directors (based upon the recommendation of the Special
Committee), including a majority of the members of the Board of Directors not
otherwise interested in the transactions contemplated hereby directly or through
an Affiliate, OP and Manager have each approved and declared advisable this
Agreement;
WHEREAS, the Board of Directors (based upon the recommendation of the Special
Committee), including a majority of the members of the Board of Directors not
otherwise interested in the transactions contemplated hereby, has determined
that this Agreement is in furtherance of and consistent with its business
strategy, is fair and reasonable to the Company, and is in the best interests of
its stockholders;
WHEREAS, concurrent with the entry into this Second Amended and Restated
Property Management Agreement, the Company, OP, REIT TRS Holding, LLC, Manager,
Behringer Harvard Multifamily REIT I Services Holdings, LLC, Behringer Harvard
Multifamily Advisors I, LLC, and Behringer Harvard Institutional GP LP are
entering into that certain Master Modification Agreement, dated as of the
Effective Date (the “Master Modification Agreement”), and certain related
agreements; and




--------------------------------------------------------------------------------



WHEREAS, the parties hereto desire to amend and restate in its entirety the
Original Management Agreement as set forth herein.
NOW, THEREFORE, in consideration of the promises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, do hereby agree, as
follows:
ARTICLE I

Definitions
Except as otherwise specified or as the context may otherwise require, the
following terms have the respective meanings set forth below for all purposes of
this Agreement, and the definitions of such terms are equally applicable both to
the singular and plural forms thereof:
1.1    “Affiliate” means, except as otherwise provided herein, with respect to
any Person, any other Person which, at the time of determination, directly or
indirectly controls, is controlled by or is under common control with, such
Person. For the purposes of this definition, “control” (including, with
correlative meaning, the terms “controlling,” “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of management and policies of such Person through
the ownership of voting securities, by contract or otherwise. For the avoidance
of doubt, the Company, OP, and their respective Affiliates shall not be
considered Affiliates of Manager or any Affiliates of Manager, and vice versa.
1.2    “Annual Business Plan” has the meaning set forth in Section 3.12(a)
hereof.
1.3    “Approved Leasing Parameters” means parameters established by or
otherwise approved in writing by Owner specifying the manner of the Manager’s
performance of promotional, leasing and management activities required to lease
apartment units in a Project.
1.4    “Board of Directors” means the board of directors of the Company.
1.5    “Company Charter” means the Articles of Amendment and Restatement of the
Company, filed with the Maryland State Department of Assessments and Taxation in
accordance with the Maryland General Corporation Law, as may be amended or
amended and restated from time to time.
1.6    “Controlling Agreements” means articles of incorporation, agreements of
limited partnership, joint venture agreements, operating agreements, loan
agreements, deeds of trust or mortgages, each as may be amended from time to
time, of Owner, as applicable.
1.7    “Economic Interest Percentage” means the percentage of capital
contributed directly or indirectly to the Joint Venture as compared with the
total capital contributed to the Joint Venture by all of the owners of the Joint
Venture as such percentage shall be calculated in good faith by the Owner. For
purposes of defining Economic Interest Percentage, any in-kind

2



--------------------------------------------------------------------------------



contribution shall be considered in the calculation and valued at the fair
market value of the contribution on the date of contribution as determined by
the Owner.
1.8    “Governmental Requirements” means applicable ordinances, regulations,
rules, statutes, or laws of governmental entities having jurisdiction over a
Project or the requirements of the board of fire underwriters or other similar
bodies.
1.9    “Gross Revenues” means all amounts actually collected as rents or other
charges for use and occupancy of apartment units and from users of garage spaces
(if any), leases of other non-dwelling facilities in each Project and
concessionaires (if any) in respect of each Project, including furniture rental,
parking fees, forfeited security deposits, application fees, late charges,
income from coin operated machines, proceeds from rental interruption insurance,
and other miscellaneous income collected at each Project; but shall exclude all
other receipts, including but not limited to, income derived from interest on
investments or otherwise, proceeds of claims on account of insurance policies
(other than rental interruption[s] insurance), abatement of taxes, and awards
arising out of eminent domain proceedings, discounts and dividends on insurance
policies.
1.10    “Initial Transferred Executives” shall have the meaning given to such
term in the Master Modification Agreement.
1.11    “Intellectual Property Rights” means all rights, titles and interests,
whether foreign or domestic, in and to any and all trade secrets, confidential
information rights, patents, invention rights, copyrights, service marks,
trademarks, know-how, or similar intellectual property rights and all
applications and rights to apply for such rights, as well as any and all moral
rights, rights of privacy, publicity and similar rights and license rights of
any type under the laws or regulations of any governmental, regulatory, or
judicial authority, foreign or domestic and all renewals and extensions thereof.
1.12    “Joint Venture” means an investment in a legal organization formed to
provide for the sharing of the risks and rewards in an enterprise co-owned and
operated for mutual benefit by two or more business partners and established to
acquire or hold properties.
1.13    “Licensing Claim” shall mean any claim that Manager or any of its
Affiliates does not possess a real estate brokerage or similar license required
by any law in connection with services provided with respect to any Project, or
any claim that arises from or relates to the foregoing.
1.14    “Losses” means any and all claims, causes of action, demands, suits,
proceedings, loss, judgments, damage, awards, liens, fines, costs, attorney’s
fees and expenses, of every kind and nature whatsoever.
1.15    “Management Fee” has the meaning set forth in Section 4.1 hereof.
1.16    “Manager Indemnified Parties” has the meaning set forth in Section
2.6(a) hereof.

3



--------------------------------------------------------------------------------



1.17    “Notice” has the meaning set forth in Section 6.3 hereof.
1.18    “Operating Budget” has the meaning set forth in Section 3.12(a) hereof.
1.19    “Oversight Fee” has the meaning set forth in Section 4.1 hereof.
1.20    “Owner” means (a) the Company, the OP or any Affiliate of the Company
(including any Joint Venture that is an Affiliate of the Company) that owns
directly or indirectly a majority equity interest or economic interest in any
Project and (b) the Company, if the Company or any Affiliate of the Company
directly or indirectly has the right to designate or hire the property manager
for a Project.
1.21    “Person” means an individual, corporation, association, business trust,
estate, trust, partnership, limited liability company or other legal entity.
1.22    “PGGM” means PGGM Private Real Estate Fund, a Dutch fund for the joint
account of the participants (fonds voor gemene rekening) with its principal
office at KroostwegNoord 149, P.O. Box 117,3700 AC Zeist, The Netherlands.
1.23    “Project” means, collectively, the apartment communities or other
properties (a) in which Owner now owns a direct or indirect equity interest or
hereafter acquires a direct or indirect equity interest or (b) for which the
Owner has the right to designate or hire the property manager.
1.24    “Proprietary Property” means all modeling algorithms, tools, computer
programs, know-how, methodologies, processes, technologies, ideas, concepts,
skills, routines, subroutines, operating instructions and other materials and
aides used by Manager in performing its duties set forth in this Agreement that
relate to management advice, services and techniques regarding current and
potential Projects, and all modifications, enhancements and derivative works of
the foregoing.
1.25    “Special Committee” means the committee of the Board of Directors formed
and authorized with respect to certain self-management transactions, the members
of which are, as of the Effective Date, E. Alan Patton, Jonathan L. Kempner,
Roger D. Bowler and Sami S. Abbasi.
1.26    “Submanager” has the meaning set forth in Section 6.1 hereof.
1.27    “Texas Tax Code” means the Texas Tax Code as amended by Texas H.B. 3,
79th Leg., 3rd C.S. (2006), and reference to any provision of the Texas Tax Code
Act shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
administrative rules as in effect from time to time.



4



--------------------------------------------------------------------------------



ARTICLE II


Engagement of Manager and Rental Responsibility
2.1    Engagements. Subject to the restrictions of this Section 2.1, Owner
hereby engages Manager to manage the Project, and Manager accepts such
engagement and agrees to perform the services set forth herein. Such engagement
shall not commence with respect to any particular Project until Owner has the
ability to appoint or hire the Manager. For the duration of this Agreement and
any extensions hereto or renewals hereof, Manager shall have a right of first
refusal to manage, on the terms and subject to the conditions of this Agreement,
all Projects. Prior to the time Owner acquires such an interest in a Project or
at which Owner has the ability to appoint or hire the Manager, Owner shall
notify Manager of such acquisition or appointment and offer Manager the right to
manage such Project on the terms and subject to the conditions of this
Agreement, if the appropriate executives of the Manager, which shall include the
Behringer Nominees (as defined in the Master Modification Agreement), are not
then aware of such acquisition or appointment, and shall promptly provide the
Manager with all reasonably requested information with respect to such Project.
Manager shall then have the right, in its sole discretion, to accept or not
accept such offer. If Manager provides written notice to Owner that it does not
accept such offer, then Owner shall have the right to enter into an agreement
with a third party to provide such management services, on substantially the
same terms as this Agreement or any other terms that are not more favorable to
such third party. Owner has the right to appoint Manager to manage any Project
with respect to which Owner previously contracted for management services with a
third-party property manager upon ten (10) days written notice from Owner to
Manager. Manager shall be entitled to an Oversight Fee pursuant to Section 4.1
in the event that Owner, if and to the extent permitted by this Section 2.1,
contracts directly with a third-party property manager not affiliated with
Manager with respect to any Project for which Owner had the ability to appoint
or hire the Manager.
2.2    Status of Manager; Limitation on Authority. Manager shall act under this
Agreement as an independent contractor and not as Owner’s agent or employee.
Manager shall not have the right, power or authority to enter into agreements or
incur liability on behalf of Owner except as expressly set forth herein. Any
personnel hired by Manager to maintain, operate and/or lease each Project shall
be the employees or independent contractors of Manager and not of Owner. Manager
shall use due care in the selection and supervision of such employees or
independent contractors, who shall be duly qualified and licensed, as necessary.
Any action taken by Manager which is not expressly permitted by this Agreement
shall not bind Owner.
2.3    Leasing of Premises. Manager shall perform promotional, leasing and
management activities required to lease apartment units in the Project in
accordance with the Approved Leasing Parameters. Throughout the term of this
Agreement, Manager shall use its diligent efforts, consistent with past
practice, to lease apartment units in the Project. Subject to reimbursement by
Owner, Manager shall advertise the Project, or portions thereof, prepare and
secure advertising signs, space plans, circular matter, marketing brochures and
other forms of advertising. Manager is authorized to advertise the Project in
conjunction with general advertising campaigns and to allocate the cost of such
campaigns on a pro rata basis among the projects being advertised (to the extent
authorized by the Annual Business Plan). All inquiries for

5



--------------------------------------------------------------------------------



any leases or renewals or agreements for the rental of the Project or portions
thereof shall be referred to Manager and all negotiations connected therewith
shall be conducted solely by or under the direction of Manager in accordance
with the parameters established by or otherwise approved in writing by Owner.
Manager is hereby authorized to execute, deliver and renew leases on behalf of
Owner including, but not limited to tenant and commercial leases (such as
laundry room leases) in accordance with the Approved Leasing Parameters. Manager
is authorized to utilize the services of apartment locator services and pay
compensation of duly qualified and licensed leasing personnel responsible for
the leasing of each Project; the fees for such services shall be operating
expenses of the Project and, to the extent paid by Manager, reimbursable to
Manager by Owner to the extent set forth in the applicable Annual Business Plan.
2.4    Manager’s Standard of Care. In performing Manager’s duties under this
Agreement, Manager shall exercise the same degree of care, prudence, and skill
as other professional property managers of similar properties in the area. In no
event shall Manager be liable to Owner for any loss or damage, unless caused by
the misconduct and/or negligence of the Manager, its agents, servants, or
employees.
2.5    Initial Transferred Executives.
(a)    Following the hiring of the Initial Transferred Executives by the
Company, as contemplated by and permitted under Section 7.1 of the Master
Modification Agreement, (i) the Company shall cause such Initial Transferred
Executives, consistent with past practice, and its other employees to cooperate
with and assist the Manager as is reasonably necessary or appropriate in order
to enable the Manager to perform its duties hereunder, including, without
limitation, with respect to the Annual Business Plan contemplated by Section
3.12 and financial reports contemplated by Section 3.14, and (ii) the Manager
shall cause its employees to cooperate with and assist the Initial Transferred
Executives as is reasonably necessary or appropriate, consistent with past
practice.
(b)    The parties acknowledge and agree that certain of the duties and
functions of Manager provided hereunder were previously performed (or performed
in part) by the Initial Transferred Executives, who are no longer employed by
the Manager or its Affiliates as a result of the transactions consummated in
connection with the execution and delivery of the Master Modification Agreement.
As a result, the parties further acknowledge and agree that, in order to permit
the Manager to carry out its duties hereunder and to permit the satisfaction of
the purposes and intent of this Agreement, the Initial Transferred Executives
shall retain, to the extent necessary or appropriate based upon past practices,
all power and authority (including, but not limited to, as authorized
signatories for bank accounts of the Company and its subsidiaries and lease
agreements of the Company and its subsidiaries) previously held by such Initial
Transferred Executives with respect to the Manager and the duties to be
performed by the Manager hereunder.

6



--------------------------------------------------------------------------------



2.6    Compliance With Laws; Environmental Matters.
(a)    Owner assumes all responsibility as to the compliance of the Project with
all laws applicable to the Project. Owner agrees to defend and indemnify and
hold harmless Manager and its members, officers, directors, employees, managers,
successors and assigns (collectively, the “Manager Indemnified Parties”) from
and against any and all Losses arising out of any violation, breach or failure
of the Project to comply with any or all state or federal laws applicable to the
Project, except for any violations caused by the misconduct and/or negligence of
the Manager, its agents, servants, or employees.
(b)    Owner hereby warrants and represents to Manager that to the best of
Owner’s knowledge, no Project, upon acquisition of an interest therein by Owner,
nor any part thereof, will be used to treat, deposit, store, dispose of or place
any hazardous substance that may subject Manager to liability or claims under
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
(42 U.S.C.A. Section 9607) or any constitutional provision, statute, ordinance,
law, or regulation of any governmental body or of any order or ruling of any
public authority or official thereof, having or claiming to have jurisdiction
thereover. Furthermore, Owner agrees to indemnify, protect, defend, save and
hold harmless Manager and all of the other Manager Indemnified Parties from any
and all Losses involving, concerning or in any way related to any past, current
or future allegations regarding treatment, depositing, storage, disposal or
placement by any duly qualified and licensed Person other than Manager of
hazardous substances on any Project.
2.7    Treatment Under Texas Margin Tax. For purposes of the Texas margin tax,
Manager’s performance of the services specified in this Agreement will cause
Manager to conduct part of the active trade or business of Owner, and Manager’s
compensation includes both the payment of fees due pursuant to Section 4.1 and
the reimbursement of specified costs incurred in Manager’s conduct of the active
trade or business of the Owner. Therefore, Owner and Manager intend Manager to
be, and shall treat Manager as, a “management company” within the meaning of
Section 171.0001(11) of the Texas Tax Code. Owner and Manager will apply
Sections 171.1011(m-1) and 171.1013(f)-(g) of the Texas Tax Code to Owner’s
reimbursements paid to Manager pursuant to this Agreement of specified costs and
allocable wages and compensation. Owner and Manager further recognize and intend
that as a result of the relationship created by this Agreement, reimbursements
paid to Manager pursuant to this Agreement include (i) “flow-through funds” that
Manager is mandated by law or fiduciary duty to distribute, within the meaning
of Section 171.1011(f) of the Texas Tax Code, and (ii) “flow-through funds” that
Manager is mandated by contract to distribute, within the meaning of Section
171.1011(g). The terms of this Agreement shall be interpreted in a manner
consistent with the characterization of the Manager as a “management company” as
defined in Section 171.0001(11), and with the characterization of the
reimbursements as “flow-through funds” within the meaning of Section
171.1011(f)-(g) of the Texas Tax Code.





7



--------------------------------------------------------------------------------



ARTICLE III


Services to be Performed by Manager
3.1    Expense of Owner. All acts performed by Manager in the performance of its
obligations under this Agreement shall be performed on behalf of Owner, and all
obligations or expenses incurred thereby, if included in the Annual Business
Plan or otherwise approved in writing by Owner, shall be for the account of, on
behalf of, and at the expense of Owner, except as otherwise specifically
provided in this Article III. Owner shall not be obligated to reimburse Manager
for any expense allocable to (i) time spent on projects other than the Project,
or (ii) any personnel other than personnel located at the Project site and
personnel spending a portion of their working hours (to be charged on a pro rata
basis) at the Project site or in specifically performing Manager’s obligations
hereunder, whether on or off the Project site. Manager may use employees
normally assigned to other work centers or part-time employees to properly staff
the Project, whose wages and related expenses shall be reimbursed on a pro rata
basis for the time actually spent at or for the Project to the extent set forth
in the applicable Annual Business Plan. Owner shall reimburse to Manager the
costs and expenses incurred by Manager on Owner’s behalf including the wages and
salaries and other employee-related expenses and benefits of all on-site and
Affiliate employees of Manager who are engaged in the operation, management,
maintenance and leasing or access of a Project, including taxes, insurance and
benefits relating to such employees, costs of technology related to the
Projects, including computers, telephone systems and property management and
accounting software and any upgrades or conversions thereof, and legal, travel
and other out-of-pocket expenses directly related to the management of a
Project, provided that such items are reflected in the Annual Business Plan. The
foregoing notwithstanding, the total amount of such reimbursement with respect
to each full calendar month following the Effective Date shall be reduced by an
amount equal to Fifty Thousand Dollars per month ($50,000.00). Owner
acknowledges that the following miscellaneous expenses, when incurred with
respect to the performance of Manager’s obligations under this Agreement, shall
be reimbursable to Manager by Owner (which list of expenses is not intended to
be all-inclusive) to the extent set forth in the applicable Annual Business
Plan: courier services, postage, photocopies, signage, check printing, marketing
expenses, bank charges, telephone and answering service (which may be allocated
on a pro rata basis among the Project and other projects managed by Manager).
All reimbursable payments made by Manager hereunder shall be reimbursed by Owner
from funds deposited in an account established pursuant to Section 5.2 of this
Agreement. Manager shall not be obligated to make any advance to or for the
account of Owner or to pay any sums, except out of funds held in an account
maintained under Section 5.2, nor shall Manager be obligated to incur any
liability or obligation for the account of Owner without assurance that the
necessary funds for the discharge thereof will be provided by Owner. All debts
and liabilities to third persons incurred by Manager in the course of its
operation and management of the Project shall be the debts and liabilities of
the Owner only, and Manager shall not be liable for any such debt or
liabilities, except to the extent Manager has exceeded its authority hereunder.
Manager may sub-contract any or all of its responsibilities hereunder, but Owner
shall look to Manager for the performance of such responsibilities in accordance
with this Agreement and Manager shall be solely responsible for paying the fees
and expenses of any duly qualified and licensed Person to which it sub-contracts

8



--------------------------------------------------------------------------------



its responsibilities hereunder, except as otherwise agreed in writing between
Owner and Manager.
3.2    Covenants Concerning Payment of Operating Expenses. Owner covenants to
pay all sums for operating expenses in excess of gross receipts required to
operate the Project in accordance with the Annual Business Plan upon written
notice and demand from Manager within ten (10) days after receipt of such
written notice. Owner further recognizes that the Project may be operated in
conjunction with other properties, and costs may be allocated or shared between
such other properties on a more efficient or less expensive basis. In such
regard, Owner consents to the allocation of costs and/or the sharing of any
expenses in an effort to save costs or operate the Project in a more efficient
manner so long as such allocation is done on an equitable basis and so long as
the computations of such allocations are provided to Owner for its approval
pursuant to Section 3.12 hereof.
3.3    Employment of Personnel. Manager shall use its diligent efforts,
consistent with past practice, to investigate, hire, pay, supervise and
discharge duly qualified and licensed personnel necessary to be employed by it
to properly maintain, operate and lease the Project, including without
limitation, a property manager or business manager at the Project. Owner has no
right of supervision or direction of agents or employees of the Manager
whatsoever. All Owner directives shall be communicated to Manager’s senior level
management employees. Manager and all personnel of Manager who handle or who are
responsible for handling Owner’s monies shall be duly qualified and licensed,
bonded under a fidelity bond or a crime/employee dishonesty insurance policy or
equivalent in favor of Owner. Manager shall furnish such fidelity bond/insurance
policy at Manager’s sole expense and shall provide Owner Two Million Dollars
($2,000,000.00) per occurrence coverage with no more than a Ten Thousand Dollar
($10,000.00) deductible. Manager shall execute and file when due all forms,
reports, and returns required by law relating to the employment of its
personnel.
3.4    Utility and Service Contracts. Manager shall make, at Owner’s expense and
in Owner’s name or in Manager’s name, as an authorized representative for Owner,
contracts for water, electricity, gas, fuel, oil, telephone, vermin
extermination, trash removal, cable television, security protection and other
services deemed by Manager to be necessary or advisable for the operation of the
Project. Manager shall also place orders in the name of Owner for such
equipment, tools, appliances, materials, and supplies as are reasonable and
necessary to properly maintain the Project. Manager may make such contracts and
place such orders in Owner’s name or in its own name, as Owner’s authorized
representative. In addition, Owner agrees to specifically assume in writing all
obligations under all such contracts so entered into by Manager, on behalf of
Owner, upon the termination of this Agreement, and Owner shall indemnify,
protect, save, defend and hold harmless Manager and the other Manager
Indemnified Parties harmless from and against any and all Losses resulting from,
arising out of or in any way related to such contracts and that relate to or
concern matters occurring after termination of this Agreement, but excluding
matters arising out of the misconduct and/or negligence of the Manager, its
agents, servants, or employees. Owner agrees to pay or reimburse Manager for all
expenses and liabilities incurred in accordance with this Section 3.4.

9



--------------------------------------------------------------------------------



3.5    Maintenance and Repair of a Project. Manager shall use its diligent
efforts, consistent with past practice, to maintain, at Owner’s expense, the
buildings, appurtenances and grounds of the Project in good condition and repair
and in accordance with standards established by Owner in writing from time to
time, including interior and exterior cleaning, painting and decorating,
plumbing, carpentry and such other normal maintenance and repair work as may be
reasonably desirable taking into consideration the amount allocated therefore in
the Annual Business Plan. With respect to any expenditure not contemplated by
the Annual Business Plan, Manager shall not incur any individual item for repair
or replacement in excess of Five Thousand Dollars ($5,000.00) unless authorized
in writing by Owner, excepting, however, that emergency repairs immediately
necessary for the preservation and safety of the Project or to avoid the
suspension of any service to the Project or danger of injury to persons or
damage to property may be made by Manager upon written notice to Owner, but
without the approval of Owner. Manager shall not be obligated by this Section to
perform any major capital improvements.
3.6    Supervision of Capital Improvements or Major Repairs. When requested by
the Owner or set forth in an Annual Business Plan, Manager, at Owner’s expense
and in Owner’s name, shall supervise the installation and construction of all
capital improvements or major repairs to the Project where such work constitutes
other than normal maintenance and repair, for additional compensation as set
forth in a separate agreement between Owner and Manager. In such events, Manager
may negotiate contracts with all contractors, subcontractors, materialmen,
suppliers, architects, and engineers approved by Owner, on behalf of, and in the
name of, Owner, and may compromise and settle any dispute or claim arising
therefrom on behalf of and in the name of Owner; provided only that the Manager
shall act in good faith and in the best interest of the Owner at all times.
Manager will furnish all personnel necessary for proper supervision of the work
and may assign personnel located at the Project to such supervisory work (and
such assignment shall not reduce or abate any other fees or compensation owed to
Manager under this Agreement).
3.7    Controlling Agreements. Manager has received copies of (and will be
provided with copies of future) Controlling Agreements and is and will be
familiar with the terms thereof. Manager shall use reasonable care to avoid any
act or omission that, in the performance of its duties hereunder, shall in any
way conflict with the terms of Controlling Agreements.
3.8    Insurance and Indemnification.
(a)    Insurance to be Carried.
(i)    Manager shall obtain and keep in full force and effect insurance on the
Project against such hazards as Owner and Manager shall deem appropriate, but in
any event insurance sufficient to comply with the leases and other agreements
with respect to the Project and the Controlling Agreements shall be maintained.
All liability policies shall provide sufficient insurance satisfactory to both
Owner and Manager and shall contain waivers of subrogation for the benefit of
Manager.
(ii)    Manager shall obtain and keep in full force and effect, in accordance
with the laws of the state in which such Project is located, workers’
compensation

10



--------------------------------------------------------------------------------



and employer’s liability insurance applicable to and covering all employees of
Manager at the Project and all persons engaged in the performance of any work
required hereunder, and Manager shall furnish Owner certificates of insurance
evidencing that such insurance is in effect. If any work under this Agreement is
subcontracted as permitted herein, Manager shall include in each subcontract a
provision that the subcontractor shall also furnish Owner with such a
certificate.
(b)    Insurance Expenses. Premiums and other expenses of such insurance, as
well as any applicable payments in respect of deductibles, shall be borne by
Owner.
(c)    Cooperation with Insurers. Manager shall cooperate with and provide
reasonable access to the Project to representatives of insurance companies and
insurance brokers or agents with respect to insurance that is in effect or for
which application has been made. Manager shall use its best efforts to comply
with all requirements of insurers.
(d)    Accidents and Claims. Manager shall promptly investigate and shall report
in detail to Owner all accidents and claims for damage relating to the
ownership, operation or maintenance of the Project, and any damage or
destruction to the Project and the estimated costs of repair thereof, and shall
prepare for approval by Owner all reports required by an insurance company in
connection with any such accident, claim, damage, or destruction. Such reports
shall be given to Owner promptly, and shall be noted in the monthly reports
delivered to Owner pursuant to Section 3.14 below. Manager is authorized to
settle any claim against an insurance company arising out of any policy and, in
connection with such claim, to execute proofs of loss and adjustments of loss
and to collect and receipt for loss proceeds.
(e)    Indemnification.
(i)    On Termination. In the event this Agreement is terminated for any reason
prior to the expiration of its original term or any renewal term, Owner shall
indemnify, protect, defend, save and hold harmless Manager and all of the other
Manager Indemnified Parties from and against any and all Losses that may be
imposed on or incurred by any Manager Indemnified Party by reason of the willful
misconduct, gross negligence and/or unlawful acts (such unlawfulness having been
adjudicated by a court of proper jurisdiction) of Owner, its agents, servants,
or employees.
(ii)    Property Damage and Injury to Person. Owner agrees to indemnify, defend,
protect, save and hold harmless Manager and all of the other Manager Indemnified
Parties from any and all Losses in connection with or in any way related to each
Project and from liability for damage to each Project and injuries to or death
of any person whomsoever, and damage to property; provided, however, that such
indemnification and exculpation shall not extend to any such Losses arising out
of the misconduct and/or negligence of Manager, its agents, servants, or
employees; provided, further, that such indemnification and exculpation shall be
limited to the extent that Manager recovers insurance proceeds with respect to
such matter. Manager shall not be liable for any error of judgment or for any
mistake of fact or law, or for any thing that it may do or refrain from doing,
except in cases of misconduct and/or negligence.

11



--------------------------------------------------------------------------------



(iii)    Indemnification by Manager. Manager agrees to indemnify, defend,
protect, save and hold harmless Owner and its stockholders, officers, directors,
employees, managers, successors and assigns from any and all claims or liability
arising out of or related to any injury or death to any person or damage to any
property whatsoever for which Manager is responsible occurring in, on, or about
the Project when such injury or damage shall be caused by the willful
misconduct, gross negligence and/or unlawful acts (such unlawfulness having been
adjudicated by a court of proper jurisdiction) of Manager, its agents, servants,
or employees, except to the extent that Owner recovers insurance proceeds with
respect to such matter.
(iv)    Limitations. Notwithstanding anything to the contrary in this Agreement,
any indemnification and exculpation by the Owner under this Agreement is subject
to any limitations imposed under the Company Charter.
3.9    Collection of Monies. Manager shall use its diligent efforts, consistent
with past practice, to collect all rents and other charges due from tenants,
users of garage spaces (if any), storage spaces, commercial lessees (if any) and
concessionaires (if any) in respect of the Project and otherwise due Owner with
respect to the Project in the ordinary course of business, provided that Manager
does not guarantee the creditworthiness of any tenants, users, lessees,
concessionaires or collectability of accounts receivable from any of the
foregoing. Owner authorizes Manager to request, demand, collect, receive and
provide a receipt for all such rent and other charges and to institute legal
proceedings in the name of Owner, and at Owner’s expense, for the collection
thereof, and for the dispossession of tenants and other persons from the Project
or to cancel or terminate any lease, license or concession agreement for breach
or default thereunder, and such expense may include the engaging of legal
counsel approved by Owner in writing for any such matter. All monies collected
by Manager shall be deposited in the separate bank account referred to in
Section 5.2 herein.
3.10    Manager Disbursements.
(a)    Manager shall, from the funds collected and deposited, cause to be
disbursed regularly and punctually (1) Manager’s compensation, together with all
sales or other taxes (other than income) which Manager is obligated, presently
or in the future, to collect and pay to any applicable governmental authority,
(2) the amounts reimbursable to Manager under this Agreement, (3) the amount of
all real estate taxes and other impositions levied by appropriate authorities
which, if not escrowed with any mortgagee, shall be paid upon specific written
direction of Owner before interest begins to accrue thereon, (4) debt service
related to any mortgages of the Project; and (5) amounts otherwise due and
payable as operating expenses of the Project authorized to be incurred under the
terms of this Agreement. After (i) making disbursements as herein specified and
(ii) establishing a cash reserve to pay taxes, insurance, and/or other costs and
expenses incidental to the operation of the Project, including nonrecurring
emergency repairs and capital expenditures which shall become due and payable
within the succeeding calendar month and for which the cash to make such
payments may not be generated by operations during such period, any balance
remaining at the end of each calendar month

12



--------------------------------------------------------------------------------



during the term of this Agreement shall be disbursed or transferred as generally
or specifically directed from time to time by Owner.
(b)    All costs, expenses, debts and liabilities owed to third persons that are
incurred by Manager pursuant to the terms of this Agreement and in the course of
managing, leasing and operating the Project shall be the responsibility of Owner
and not Manager, subject to Section 6.1. Owner agrees to provide sufficient
working capital funds to Manager so that all amounts due and owing may be
promptly paid by Manager. Manager is not obligated to advance any funds. As of
the first day of each month during the term of this Agreement, Manager will
project the cash requirements for such month and (if it shall reasonably
determine that collections will be insufficient to meet such cash requirements)
request the necessary additional funds from the Owner, which funds will be
deposited with the Manager in the segregated bank account referred to in Section
5.2 on or before ten (10) days following the receipt of such request. If at any
month end, the bank balance exceeds the projected cash requirements, such excess
shall be returned to the Owner within five days. If at any time there is not
sufficient cash in the account with which to promptly pay the bills due and
owing, the Manager will request that the necessary additional funds be deposited
in an amount sufficient to create an operating reserve pursuant to Section 5.4.
Owner will deposit the additional funds requested by the Manager within five (5)
days following the receipt of such request.
3.11    Use and Maintenance of Premises. Manager agrees that it will not
knowingly permit the use of the Project for any purpose which might void any
policy of insurance held by Owner or which might render any loss thereunder
uncollectible, or which would be in violation of any government restriction or
any covenant or restriction of any lease of the Project. Manager shall use its
good faith efforts to secure substantial compliance by the tenants with the
terms and conditions of their respective leases.
3.12    Annual Business Plan.
(a)    On or before November 1 of each calendar year during the term of this
Agreement, Manager shall prepare and submit to the Company for approval by the
Company, an “Annual Business Plan” for the Project for the promotion, leasing,
operations, repair and maintenance of the Project for each calendar year during
which this Agreement is in effect. The Annual Business Plan shall include a
detailed budget of projected income and expenses for the Project for such
calendar year (the “Operating Budget”) and a detailed budget of projected
capital improvements for the Project for such calendar year (the “Capital
Budget”). Within thirty (30) days following the purchase of a Project by Owner,
after the approval of the Annual Business Plan for such calendar year, Manager
shall prepare and submit to Owner a comparable business plan for such Project
and Manager and Owner must follow the procedure set forth in (b) below with
respect to approving any such additional business plan.
(b)    Manager shall meet with Owner to discuss the proposed Annual Business
Plan and Owner shall notify Manager with respect to the approval or disapproval
of the proposed Annual Business Plan within twenty (20) days following the
receipt of the Annual Business Plan. Any notice which disapproves a proposed
Annual Business Plan must contain specific objections in reasonable detail. If
Owner fails to provide approval of a proposed Annual Business Plan

13



--------------------------------------------------------------------------------



within such twenty (20) day period, the proposed Annual Business Plan shall be
deemed to be disapproved and the Annual Business Plan in effect for the previous
calendar year shall remain in effect until Owner approves a new Annual Business
Plan for such Project. Owner acknowledges that the Operating Budget is intended
only to be a reasonable estimate of the Project’s income and expenses for the
ensuing calendar year. Manager shall not be deemed to have made any guarantee,
warranty or representation whatsoever in connection with the Operating Budget.
(c)    Manager may revise the Operating Budget from time to time, as necessary,
to reflect any unpredicted significant changes, variables or events or to
include significant additional, unanticipated items of revenue and expense. Any
such revision shall be subject to the prior written approval of Owner.
(d)    Manager agrees to use diligence and to employ all reasonable efforts to
ensure that the actual costs of maintaining and operating the Project shall not
exceed the Operating Budget which is a part of the approved Annual Business Plan
either in total or in any one accounting category. Any expense causing or likely
to cause a variance of greater than ten percent (10%) or Two Thousand Dollars
($2,000.00), whichever is greater, in any one accounting category on a
cumulative year-to-date basis shall be promptly explained to Owner by Manager in
the next monthly report submitted by Manager to Owner under Section 3.14(a)
below. During the calendar year Manager shall inform Owner of any major
increases or decreases in costs, expenses, and income that were not reflected in
the Annual Business Plan.
3.13    Records. Manager shall maintain all office records and books of account
and shall record therein, and keep copies of, each invoice received from
services, work and supplies ordered in connection with the maintenance and
operation of the Project. Such records shall be maintained on a double entry
basis. Owner and persons designated by Owner (including but not limited to the
members of the Special Committee) shall at all reasonable times have access to
and the right to audit and make independent examinations of such records, books
and accounts and all vouchers, files and all other material pertaining to the
Project and this Agreement, all of which Manager agrees to keep safe, available
and separate from any records not pertaining to the Project, at a place
recommended by Manager and approved by Owner.
3.14    Financial Reports.
(a)    Monthly Reports. On or before the 10th day after the end of each month
during the term of this Agreement, Manager shall prepare and submit to Owner the
following reports and statements:
(i)    rental collection record;
(ii)    monthly operating and cash flow statement;
(iii)    copy of cash disbursements ledger entries for such period, if
requested;
(iv)    copy of cash receipts ledger entries for such period, if requested;

14



--------------------------------------------------------------------------------



(v)    the original copies of all contracts entered into by Manager on behalf of
Owner during such period, if requested; and
(vi)    copy of ledger entries for such period relating to security deposits
maintained by Manager, if requested.
In addition to the above, Manager shall deliver to Owner such other reports and
statements as are reasonably requested by Owner.
(b)    Annual Report. Within sixty (60) days after the end of each calendar year
of the Project, Manager shall deliver to Owner a statement showing the results
of operations for the calendar year or portion thereof during which the
provisions of this Agreement were in effect. Manager shall cooperate with and
submit to Owner at such times as may be required (monthly or annually, as
applicable) such other information, reports or statements requested by Owner
regarding the Project or as may be necessary to comply with any reporting
requirements of Owner or prepare any balance sheets, operating statements or
disclosure statements which may be required to be prepared or filed by Owner.
(c)    Returns Required by Law. Manager shall execute and file punctually when
due all forms, reports and returns required by law relating to the employment of
personnel.
3.15    Compliance with Legal Requirements. Manager shall execute and file when
due all forms, reports, and returns required by law relating to the employment
of its personnel. Manager shall promptly, and in no event later than seventy-two
(72) hours from the time of receipt, notify Owner in writing of all notices of
violation or other notices relating the Project from any governmental authority,
board of fire underwriters or insurance company, and shall make such
recommendations regarding compliance with such notice as shall be appropriate.
Manager shall be responsible for notifying Owner in the event it receives notice
that any improvement on the Project or any equipment therein does not comply
with the requirements of any statute, ordinance, law or regulation of any
governmental body or of any public authority or official thereof having or
claiming to have jurisdiction thereover. Manager shall promptly forward to Owner
any complaints, warnings, notices or summonses received by it relating to such
matters. Owner represents that to the best of its knowledge each of the Project
and any equipment thereon will upon acquisition by Owner comply with all such
requirements. Owner authorizes Manager to disclose the ownership of each Project
by Owner to any such officials. Owner agrees to indemnify, protect, defend, save
and hold harmless Manager and the other Manager Indemnified Parties from and
against any and all Losses that may be imposed on them or any or all of them by
reason of the failure of Owner to correct any present or future violation or
alleged violation of any and all present or future laws, ordinances, statutes,
or regulations of any public authority or official thereof, having or claiming
to have jurisdiction thereover, of which it has actual notice.
Owner acknowledges that Manager does not hold itself out to be an expert or
consultant with respect to, or represent that, the Project currently complies
with Governmental Requirements. Manager shall take such action as may be
reasonably necessary to comply with any Governmental Requirements applicable to
Manager, including the collection and payment of

15



--------------------------------------------------------------------------------



all sales and other taxes (other than income taxes) which may be assessed or
charged by any governmental entities in the state in which the Project is
located in connection with Manager’s compensation (set forth in Article IV
below). If Manager discovers the Project does not comply with any Governmental
Requirements, Manager shall take such action as may be reasonably necessary to
bring the Project into compliance with such Governmental Requirements, subject
to the limitation contained in Section 3.5 of this Agreement regarding the
making of alterations and repairs. Manager, however, shall not take any such
action as long as Owner is contesting or has affirmed its intention to contest
and promptly institute proceedings contesting any such order or requirement. If,
however, failure to comply promptly with any such order or requirement would or
might expose Manager to civil or criminal liability, Manager shall have the
right, but not the obligation, to cause the same to be complied with and Owner
agrees to indemnify and hold harmless Manager and the other Manager Indemnified
Parties from and against any and all Losses that may be imposed on them or any
or all for taking such actions and to promptly reimburse Manager for expenses
incurred thereby. The Manager also shall not be liable for any effort or
judgment or for any mistake of fact of law, or for anything which it may do or
refrain from doing hereinafter, except in cases of misconduct and/or negligence
of Manager, its agents, servants, or employees.
3.16    Dealings with Advisor. Unless Owner specifically informs Manager to the
contrary, Behringer Harvard Multifamily Advisors I, LLC, or its successor as
advisor to the Company, may perform any of the obligations or exercise any of
the rights of Owner under this Agreement at the property level consistent with
past practice, subject to the supervision of or as delegated by the Initial
Transferred Executives. Notwithstanding anything to the contrary, the actions
and functions under this Agreement performed by the Initial Transferred
Executives on behalf of Behringer Harvard Multifamily Advisors I, LLC or Manager
prior to the Effective Date will remain the responsibility of the Initial
Transferred Executives as employees of the Company (and not as employees of
Behringer Harvard Multifamily Advisors I, LLC or any of its Affiliates)
following the Effective Date.
3.17    Branding. Manager shall maintain and administer for Owner the standards
of branding established by Behringer Harvard Holdings, LLC with respect to all
billboards, signage and uniforms, unless otherwise directed by the Company or
persons designated by the Company (including the members of the Special
Committee).
3.18    Risk Management. Manager shall provide to Owner risk management
services, including, but not limited to, the following: assisting and providing
ways to mitigate, minimize, control, and transfer risk through the prudent use
of risk management, insurance programs and recommendations of safety and loss
control techniques; selecting and managing insurance brokers and service
products; preparing underwriting data for use in marketing insurance programs;
negotiating and placing insurance and related services; serving as liaison for
insurance brokers and monitoring insurance premium invoices for accuracy;
managing and settling loss control and insurance claims; consulting and
coordinating insurance requirements for financing properties; reviewing and
monitoring sub-contractor certificates of insurance; and consulting regarding
insurance verbiage requirements for leases and contracts.

16



--------------------------------------------------------------------------------



3.19    Real Estate Tax Management. Manager shall provide to Owner tax
management services with respect to the Properties, including, but not limited
to, the following: coordinating payment of real estate taxes; contesting real
estate taxes, as Manager deems appropriate; accounting for all bills to be
processed at any given installment, and following up on missing bills; data
entry of tax amounts and equalized values when available; providing copies of
documents as requested (including following up on cancelled checks, monitoring
payment by third parties, communicating with interested parties and forwarding
tax bills to purchasers and other parties as necessary).
3.20    Technology Use and Support. Manager shall utilize the software and
technology platforms that it believes are appropriate in connection with
fulfilling its duties under this Agreement. In addition, Manager shall provide
technical support and maintenance with respect to any technology used in the
maintenance, operation, management and leasing of properties.
ARTICLE IV


Manager’s Compensation, Term
4.1    Management Fee. Commencing on the date hereof, Owner shall pay Manager a
monthly management fee (“Management Fee”) equal to three and three-quarters
percent (3-3/4%) of Gross Revenues for each Project for such month payable
monthly in arrears. Certain of these Projects may be owned by Joint Ventures.
When the Manager is not paid by the Joint Venture directly in respect of its
services, the applicable Management Fee or Oversight Fee to be paid by the Owner
will be calculated by multiplying the Management Fee or Oversight Fee by the
Economic Interest Percentage owned directly or indirectly by the Owner in such
Project. In the event that Owner, if and to the extent permitted by Section 2.1,
contracts directly with a third-party property manager not affiliated with the
Manager in respect of a Project for which the Owner has the ability to appoint
or hire the Manager, Owner shall pay Manager an oversight fee (“Oversight Fee”)
equal to one-half of one percent (0.50%) of Gross Revenues of such Project. In
no event will Owner pay both a Management Fee and an Oversight Fee to Manager
with respect to any Project. If Manager subcontracts its responsibilities
hereunder to another Person, Manager shall be solely responsible for the payment
to such third party. The Management Fee includes the reimbursement of the
specified cost incurred by the Manager of engaging another Person to perform
Manager’s responsibilities hereunder; provided, however, that Manager shall be
responsible for payment of all such amounts to such third parties. Nothing
herein shall prevent Manager from entering fee-splitting arrangements with third
parties with respect to the Management Fee.
4.2    Term and Termination. This Agreement shall continue in force until June
30, 2015, unless otherwise terminated as provided herein. If no party gives
written notice to the other at least thirty (30) days prior to the expiration
date hereof that this Agreement is to terminate, then this Agreement shall
automatically continue thereafter for consecutive two year periods until
terminated by any party by written notice given at least thirty (30) days in
advance of the expiration of the then current term. In addition, and
notwithstanding the foregoing, Manager may terminate this Agreement at any time
upon delivery of written notice to the Company not less than sixty (60) days
prior to the effective date of termination. The Company may terminate this

17



--------------------------------------------------------------------------------



Agreement (i) at any time upon delivery of written notice to Manager not less
than thirty (30) days prior to the effective date of termination, in the event
of (and only in the event of) a showing by Company of willful misconduct, gross
negligence or deliberate malfeasance of the Manager, its agents, servants or
employees in the performance of Manager’s duties hereunder and (ii) immediately
upon the occurrence of any of the following:
(a)    A decree or order is rendered by a court having jurisdiction (i)
adjudging Manager as bankrupt or insolvent, or (ii) approving as properly filed
a petition seeking reorganization, readjustment, arrangement, composition or
similar relief for Manager under the federal bankruptcy laws or any similar
applicable law or practice, or (iii) appointing a receiver or liquidator or
trustee or assignee in bankruptcy or insolvency of Manager or a substantial part
of the property of Manager, or for the winding up or liquidating of its affairs;
or
(b)    Manager (i) institutes proceedings to be adjudicated a voluntary bankrupt
or an insolvent, (ii) consents to the filing of a bankruptcy proceeding against
it, (iii) files a petition or answer or consent seeking reorganization,
readjustment, arrangement, composition or relief under any similar applicable
law or practice, (iv) consents to the filing of any such petition, or to the
appointment of a receiver or liquidator or trustee or assignee in bankruptcy or
insolvency for it or for a substantial part of its property, (v) makes an
assignment for the benefit of creditors, (vi) is unable to or admits in writing
its inability to pay its debts generally as they become due unless such
inability shall be the fault of the other party, or (vii) takes corporate or
other action in furtherance of any of the aforesaid purposes; or
(c)    With respect to any particular Project, the sale of such Project.
If Owner shall materially breach its obligations hereunder, and such breach
remains uncured for a period of ten (10) days after written notification of such
breach, then Manager may terminate this Agreement by giving written notice to
Owner and Owner agrees to pay Manager the fees due to Manager pursuant to
Section 4.1 for the unexpired portion of the term.
4.3    Manager’s Obligations Upon Termination. Upon the termination of this
Agreement, Manager shall have the following duties:
(a)    Manager shall deliver to Owner or its designee, all books and records
with respect to the Project.
(b)    Manager shall transfer and assign to Owner, or its designee, all service
contracts and personal property used exclusively (provided that the words
“relating to or used” shall replace the words “used exclusively” in the event
the Master Modification Agreement is terminated) in the operation and
maintenance of the Project, except personal property paid for and owned by
Manager, except to the extent such service contracts and personal property are
described under the heading “Assets and Contracts of Property Manager” as
contemplated by the Master Modification Agreement if the Self-Management Closing
(as defined in the Master Modification Agreement) occurs. For the avoidance of
doubt, the prior sentence shall include all personal property that has been paid
for by Owner. Manager shall also, for a period of sixty (60) days immediately
following the date of such termination, make itself available to consult with

18



--------------------------------------------------------------------------------



and advise Owner, or its designee, regarding the operation, maintenance and
leasing of the Project.
(c)    Manager shall render to Owner an accounting of all funds of Owner in its
possession and shall deliver to Owner a statement of all fees and reimbursements
claimed to be due to Manager and shall cause funds of Owner held by Manager
relating to the Project to be paid to Owner or its designee.
(d)    Within sixty (60) days immediately following the date of such
termination, Manager shall deliver to Owner the report required by Section
3.14(a) for any period not covered by such a report at the time of termination,
and within sixty (60) days immediately following the date of such termination,
Manager shall deliver to Owner, as required by Section 3.14(b), the statement of
operations for the fiscal year or portion thereof ending on the date of
termination.
4.4    Owner’s Obligations Upon Termination. Upon any termination of this
Agreement by Owner other than under clause (i) of the introductory paragraph to
Section 4.2, Manager shall be entitled to receive all compensation and
reimbursements, if any, due to Manager through the date of termination. Such
amounts will be due Manager no later than thirty (30) days from the date of such
termination. All provisions of this Agreement that require Owner to have
insured, or to protect, defend, save, hold and indemnify or to reimburse Manager
shall survive any expiration or termination of this Agreement, but only to the
extent the applicable claim or cause of action is based on an event occurring
prior to the date of termination.
The parties understand and agree that Manager may withhold funds for sixty (60)
days after the end of the month in which this Agreement is terminated to pay
bills previously incurred but not yet invoiced and to close accounts. Should the
funds withheld be insufficient to meet the obligation of Manager to pay bills
previously incurred, Owner will, upon demand, advance sufficient funds to
Manager to ensure fulfillment of Manager’s obligation to do so, within ten (10)
days of receipt of notice and an itemization of such unpaid bills.
ARTICLE V

Procedures for Handling Receipts and Operating Capital
5.1    Security Deposits. Tenant security deposits shall be held by Manager in
accordance with the laws of the jurisdiction in which the Project is located.
Owner agrees to indemnify and hold harmless Manager and the other Manager
Indemnified Parties from and against any and all Losses with respect to any use
by Owner of the tenant security deposits that is inconsistent with the terms of
the lease and applicable laws.
5.2    Separation of Owner’s Monies. Manager shall establish and maintain, in a
bank of Manager’s choice whose deposits are insured by the Federal Deposit
Insurance Corporation, and in a manner to indicate the custodial nature thereof,
a separate bank account for the deposit of all monies of Owner. Manager shall
also establish such other special bank accounts as may be reasonably required by
Owner. All monies deposited from time to time in these accounts shall be deemed
trust funds and shall be and remain the property of Owner and shall be withdrawn
and

19



--------------------------------------------------------------------------------



dispersed by Manager for the account of Owner only as expressly permitted by
this Agreement for the purposes of performing the obligations of Manager
hereunder. No monies collected by Manager on Owner’s behalf shall be commingled
with the funds of Manager.
5.3    Depository Accounts. Owner and Manager agree that Manager shall have no
liability for loss of funds of Owner contained in the bank accounts for the
Project maintained by Manager pursuant to this Agreement due to insolvency of
the bank or financial institution in which its accounts are kept, whether or not
the amounts in such accounts exceed the maximum amount of federal or other
deposit insurance applicable with respect to the financial institution in
question.
5.4    Working Capital. In addition to the funds derived from the operation of
the Project, Owner shall furnish and maintain in the operating accounts of the
Project such other funds as may be necessary to discharge financial commitments
required to efficiently operate the Project and to meet all payrolls and
satisfy, before delinquency, and to discharge all accounts payable. Manager
shall have no responsibility or obligation with respect to the furnishing of any
such funds. Nevertheless, Manager shall have the right, but not the obligation,
to advance funds or contribute property on behalf of Owner to satisfy
obligations of Owner in connection with this Agreement and the Project. Manager
shall keep appropriate records to document all reimbursable expenses paid by
Manager, which records shall be made available for inspection by Owner or its
agents (including the members of the Special Committee) on request. Owner agrees
to reimburse Manager upon demand for money paid or property contributed in
connection with the Project and this Agreement.
5.5    Authorized Signatures. Any persons from time to time designated by
Manager or Owner shall be authorized signatories on all bank accounts
established by Manager pursuant to this Agreement and shall have authority to
make disbursements from such accounts. Funds may be withdrawn from all bank
accounts established by Manager, in accordance with this Article V, only upon
the signature of an individual who has been granted that authority by Manager
and funds may not be withdrawn from such accounts by Owner unless Manager is in
default hereunder.
ARTICLE VI


Miscellaneous
6.1    Assignment. Manager may delegate partially or in full its duties and
rights under this Agreement only with the prior written consent of Owner;
provided, however, that Owner acknowledges and agrees that any or all of the
duties of Manager as contained herein may be delegated pursuant to this Section
6.1 by Manager and performed by a Person reasonably acceptable to Owner (a
“Submanager”) with whom Manager contracts for the purpose of performing such
duties. Subject to the foregoing, Owner specifically grants Manager the
authority to enter into such a contract with a Submanager; provided, however,
that, unless Owner otherwise agrees in writing with such Submanager, Owner shall
have no liability or responsibility to any such Submanager for the payment of
the Submanager’s fee or for reimbursement to the Submanager of its expenses or
to indemnify the Submanager in any

20



--------------------------------------------------------------------------------



manner for any matter. Manager shall require such Submanager to agree, in the
written agreement setting forth the duties and obligations of such Submanager,
to indemnify Owner for all Losses incurred by Owner as a result of the willful
misconduct or gross negligence of the Submanager, except that such indemnity
shall not be required to the extent that Owner recovers insurance proceeds with
respect to such matter, and if such indemnity is for any reason not agreed to by
any Submanager, then Manager shall remain fully liable to Owner for the acts and
commissions of such Submanager. Any contract entered into between Manager and a
Submanager pursuant to this Section 6.1 shall be consistent with the provisions
of this Agreement, except to the extent Owner otherwise specifically agrees in
writing. This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective permitted successors and permitted
assigns. Upon the consummation of the Self-Management Transactions (as defined
in the Master Modification Agreement), this Agreement shall be assigned by
Manager to the Company (or its designee) as contemplated by the Master
Modification Agreement, upon the terms and subject to the conditions set forth
therein.
6.2    Non-Solicitation. During the period commencing on the date on which this
Agreement is entered into and ending one year following the termination of this
Agreement, the Company and OP shall not, without the Manager’s prior written
consent, directly or indirectly, (i) solicit or encourage any person to leave
the employment or other service of the Manager or any of its Affiliates, or (ii)
hire, on behalf of the Company or OP or any other person or entity, any person
who has left the employment of the Manager or any of its Affiliates within the
one-year period following the termination of that person’s employment with the
Manager or any of its Affiliates. During the period commencing on the date
hereof through and ending one year following the termination of this Agreement,
the Company and OP will not, whether for its or their own account or for the
account of any other person, firm, corporation or other business organization,
intentionally interfere with the relationship of the Manager or any of its
Affiliates with, or endeavor to entice away from the Manager or any of its
Affiliates, any Person who during the term of this Agreement is, or during the
preceding one-year period was, a tenant, co-investor, co-developer, joint
venturer or other customer of the Manager or any of its Affiliates.
Notwithstanding anything in this Agreement to the contrary, Approved Employee
Communications with Specified Employees by the Company or its representatives
pursuant to and in compliance with the terms and conditions of Section 7.4 of
the Master Modification Agreement shall not constitute a violation of this
Section 6.2.
6.3    Notices. Any notice, report, approval, authorization, waiver, consent or
other communication (each, a “Notice”) required or permitted to be given
hereunder shall be in writing and shall be deemed given or delivered: (i) when
delivered personally; (ii) one business day following deposit with a recognized
overnight courier service that obtains a receipt, provided such receipt is
obtained, and provided further that the deposit occurs prior to the deadline
imposed by such service for overnight delivery; (iii) when transmitted, if sent
by electronic mail, provided a read receipt is delivered to the sender, in each
case provided such communication is addressed to the intended recipient thereof
as set forth below:





21



--------------------------------------------------------------------------------



If to the Owner, to:


Behringer Harvard Multifamily REIT I, Inc.
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Daniel J. Rosenberg
Email: drosenberg@behringerharvard.com


with copies (which shall not constitute notice) to:


Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
Attention: Rosemarie A. Thurston
Email:    rosemarie.thurston@alston.com


and:


DLA Piper LLP (US)
4141 Parklake Avenue, Suite 300
Raleigh, North Carolina 27612-2350
Attention: Robert H. Bergdolt
Email: robert.bergdolt@dlapiper.com


If to Manager:


Behringer Harvard Multifamily Management Services, LLC
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Robert S. Aisner
Email: baisner@behringerharvard.com


with copies (which shall not constitute notice) to:


Behringer Harvard Holdings
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Stanton P. Eigenbrodt
Email: seigenbrodt@behringerharvard.com


and:

22



--------------------------------------------------------------------------------



Jenner & Block LLP
353 N. Clark Street
Chicago, Illinois 60654
Attention: Donald E. Batterson
Jeffrey R. Shuman
Email: dbatterson@jenner.com
jshuman@jenner.com


Either party shall, as soon as reasonably practicable, give Notice in writing to
the other party of a change in its address for the purposes of this Section 6.3.
The failure of any Party to give notice shall not relieve any other Party of its
obligations under this Management Agreement except to the extent that such Party
is actually prejudiced by such failure to give notice.


6.4    Entire Agreement; Modification. This Agreement shall constitute the
entire agreement between the parties hereto and no modification thereof shall be
effective unless in writing executed by the parties hereto. Notwithstanding
anything in this Agreement to the contrary, if the Company amends or amends and
restates its Company Charter at any time following the Effective Date of this
Agreement, which amendment or amendment and restatement provides for broader
indemnification of the Manager, this Agreement shall thereupon be deemed
automatically amended such that the Manager shall be entitled to indemnification
rights under this Agreement to the maximum extent permitted by the amended
Company Charter.
6.5    No Partnership. Nothing contained in this Agreement shall constitute or
be construed to be or create a partnership or joint venture between the Owner,
its successors or assigns, on the one part, and Manager, its successors and
assigns, on the other part.
6.6    Severability. If any one or more of the provisions of this Agreement, or
the applicability of any such provision to a specific situation shall be held
invalid or unenforceable, such provision should be modified to the minimum
extent necessary to make it or its application valid and enforceable, and the
validity and enforceability of all other provisions of this Agreement and all
other applications of such provisions shall not be affected thereby.
6.7    No Third Party Beneficiary. Neither this Agreement nor any part hereof
nor any service relationship shall inure to the benefit of any third party, to
any trustee in bankruptcy, to any assignee for the benefit of creditors, to any
receiver by reason of insolvency, to any other fiduciary or officer representing
a bankrupt or insolvent estate of either party, or to the creditors or claimants
of such an estate. Without limiting the generality of the foregoing sentence, it
is specifically understood and agreed that insolvency or bankruptcy of either
party hereto shall, at the option of the other party, void all rights of such
insolvent or bankrupt party hereunder (or so many of such rights as the other
party shall elect to void).
6.8    Captions, Plural Terms. Unless the context clearly requires otherwise,
the singular number herein shall include the plural, the plural number shall
include the singular and any gender shall include all genders. Titles and
captions herein shall not affect the construction of this Agreement.

23



--------------------------------------------------------------------------------



6.9    Attorneys’ Fees. Should either party employ an attorney to enforce any of
the provisions of this Agreement, or to recover damages for breach of this
Agreement, the non-prevailing party in any action agrees to pay to the
prevailing party all reasonable costs, damages and expenses, including
reasonable attorneys’ fees, expended or incurred by the prevailing party in
connection therewith.
6.10    Signs. Manager shall have the right to place signs on the Project in
accordance with applicable Governmental Requirements stating that Manager is the
manager and leasing agent for the Project.
6.11    Survival of Indemnities. The indemnification obligations of the parties
to this Agreement shall survive the termination of this Agreement to the extent
of any claim or cause of action based on an event occurring prior to the date of
termination.
6.12    Ownership of Proprietary Property. The Manager retains ownership of and
reserves all Intellectual Property Rights in the Proprietary Property. To the
extent that Owner has or obtains any claim to any right, title or interest in
the Proprietary Property, including without limitation in any suggestions,
enhancements or contributions that Owner may provide regarding the Proprietary
Property, Owner hereby assigns and transfers exclusively to the Manager all
right, title and interest, including without limitation all Intellectual
Property Rights, free and clear of any liens, encumbrances or licenses in favor
of Owner or any other party, in and to the Proprietary Property. In addition, at
the Manager’s expense, Owner will perform any acts that may be deemed desirable
by the Manager to evidence more fully the transfer of ownership of right, title
and interest in the Proprietary Property to the Manager, including but not
limited to the execution of any instruments or documents now or hereafter
requested by the Manager to perfect, defend or confirm the assignment described
herein, in a form determined by the Manager.
6.13    Licensing Claims. Owner shall not (i) bring or cause to be brought or
support any Licensing Claim or (ii) seek to avoid the observance or performance
of any of the terms to be observed or performed under this Agreement (including,
for the avoidance of doubt, Owner’s past or future payment to Manager of fees
and expenses under this Agreement) as result of or with respect to any Licensing
Claim. For the avoidance of doubt, Owner may respond to requests for information
from any governmental authority with respect to Licensing Claims. Owner shall
not have any indemnification obligations under Section 3.8(e) or otherwise with
respect to Licensing Claims or any Losses arising from Licensing Claims. Manager
shall indemnify Owner for any Licensing Claim arising after the date hereof;
provided, however, that this right of indemnification shall not apply in respect
of any Licensing Claim brought by or on behalf of the Company, Owner, any Joint
Venture, PGGM, or any Affiliate of the foregoing; provided further, however,
that no amount of damages shall be payable to Owner pursuant to this Section
6.13 unless the aggregate amount of all damages that are indemnifiable pursuant
to this Section 6.13 exceeds $250,000, after which the aggregate amount in
excess of this $250,000 shall thereafter be recoverable. The indemnification
procedures (and other relevant provisions) contemplated by Article IX of the
Master Modification Agreement (whether or not the Master Modification

24



--------------------------------------------------------------------------------



Agreement is then in effect) shall be applicable to this indemnification
obligation of the Manager.
6.14    Governing Law, Venue. This Agreement shall be construed under and in
accordance with the laws of the State of Texas and is fully performable in
Dallas County, Texas.
6.15    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original.
6.16    Savings Clause. If any provision of this Agreement is held
unenforceable, then such provision will be modified to reflect the parties’
intention. By way of example and without limitation, if any provision requiring
the reimbursement of certain of the Manager’s expenses should be deemed
unenforceable, the parties shall take such action as is necessary to reach an
agreement for Owner to pay such reimbursable expenses. All remaining provisions
of this Agreement shall remain in full force and effect.


[REST OF PAGE INTENTIONALLY LEFT BLANK]

25



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed by their duly authorized representatives.
“OWNER”


BEHRINGER HARVARD MULTIFAMILY REIT I, INC., a Maryland corporation






By: /s/ Mark T. Alfieri         
Name: Mark T. Alfieri
Title: Chief Operating Officer
   
 
“MANAGER”


BEHRINGER HARVARD MULTIFAMILY MANAGEMENT SERVICES, LLC






By: /s/ M. Jason Mattox          
            Name: M. Jason Mattox
            Title: Executive Vice President




BEHRINGER HARVARD MULTIFAMILY OP I LP, a Delaware limited partnership 


By: BHMF, Inc., a Delaware corporation, its General Partner


By: /s/ Mark T. Alfieri          
Name: Mark T. Alfieri
Title: Chief Operating Officer
   


 
 




26

